Norvad, O. J.
This was an application for a writ of mandamus to compel the respondent, the board of county commissioners of Saline county, to approve the bond of relator as county attorney of said county. It appears that at the general election held in said county in November, 1898, one A. W. Martin was duly elected county attorney for the term of two years beginning in January following; that he qualified and entered upon the discharge of the duties of his office; that in August, 1899, said Martin died and Hon. W. H. Morris was appointed by the county board to fill the vacancy; that, in December, 1899, said Morris resigned his office and removed from the state; that at the general election in November, 1899, the name of the relator, Thomas B.' Parker, was written upon the official ballots, and votes were cast for him for the office of county attorney, and he received a majority of all the votes cast at said election for that position and to him *276was awarded a certificate of election. The sole question presented by this record is whether a vacancy occurring in the office of county attorney must be filled by election or by appointment by the county board. We passed upon the same proposition in State v. Rankin, 33 Nebr., 266, adversely to the contention of the present relator. But that decision is directly attacked, and the doctrine there enunciated is assailed as unsound. We have carefully examined the grounds of that decision, in the light of the criticism made thereon, in the brief of relator, and we are all of the opinion that State v. Rankin was correctly decided, and that it controls the decision herein. The judgment is accordingly
Affirmed.